Citation Nr: 1504576	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-03 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to payment or reimbursement for private medical expenses at North Cypress Medical Center beginning June 9, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement of private medical expenses incurred at North Cypress Medical Center starting on June 9, 2011.

After a review of the record, the Board finds that additional development is required prior to adjudication of the claim.

In medical records submitted by the Veteran from North Cypress Medical Center, it appears that he was discharged from the hospital on June 15, 2011.  However, in October 2013 testimony, the Veteran and his wife stated that he was discharged on June 17, 2011, and in written correspondence June 16, 2011, was indicated.  On remand, hospital records clearly stating the date the Veteran was discharged should be obtained and associated with the claims file.

The Veteran and his wife also testified that they attempted to contact the local VA hospital, concerning the possible transfer of the Veteran, twice on Friday, June 10, 2011, twice on Monday, June 13, 2011, and once on Wednesday, June 15, 2011, but never spoke to anyone, only leaving answering machine messages. On remand, all administrative records regarding contact with the Veteran and his spouse during this period must be obtained and associated with the claims file.  In addition, all responses by VA to the Veteran and his spouse's contacts must also be obtained and associated with the claims file.

Additionally, whether VA had a bed available at the time VA said the Veteran was stable enough to be transferred on June 10, 2011, should be determined.

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain from North Cypress Medical Center all treatment records and hospital care bills in order to determine when the Veteran was discharged.

2. Obtain and associate with the claims folder any administrative records regarding contact with the Veteran and/or his spouse made with the local VA hospital between June 9, 2011 and June 15, 2011.  All responses by VA to these contact records must be obtained and associated with the claims file as well.

3. Determine whether the local VA hospital had a bed available on June 10, 2011, for the Veteran to be transferred into.

4. After completing the above, and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and an appropriate period to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




